DETAILED ACTION
Claims 1-7, 53-59 and 61 are pending. Claims 8-52 and 60 are canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/03/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after after-final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/11/2021 has been entered.
Response to Arguments
Applicant’s arguments, see page 7 of the remarks, filed on 03/11/2021, with respect to 35 U.S.C. § 112 have been fully considered and are persuasive. The rejection of claims 1-7, 53-59 and 61 has been withdrawn.

Applicant’s arguments, see pages 7-8 of the remarks, filed on 03/11/2021, with respect to the rejection(s) of claim(s) 1-7, 53-59 and 61 under 102 (a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chen el al.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 53-59 and 61 are rejected under 35 U.S.C. 103 as being unpatentable over Stern-Berkowitz, Janet et al. (US20170280481, Stern-Berkowitz hereinafter) in view of Chen et al.  (US20190182872, Chen hereinafter).

As to claim 1: Stern-Berkowitz discloses a method for random access, comprising: 
see at least paragraphs [0039], [0110] and Fig. 5, determining a location where location includes longitude and latitude (interpreted as a first basic parameter set) of the RAR (or first message) to transmitted during a random access procedure.); and 
transmitting, by the first device using the first basic parameter set, the first message to a second device (see at least paragraph [0110] and Fig. 5, the RAR (or first message) is transmitted at the determined location (or the first basic parameter set) of WTRU.), 

wherein the determining, by a first device, a first basic parameter set to be used when transmitting a first message during a random access procedure comprises: determining, by the first device, the first basic parameter set according to a frequency band of a frequency domain resource to be used when transmitting the first message and a correspondence between at least one frequency band and at least one basic parameter set (see at least paragraphs [0096],  [0110] and Fig. 5, determining a location of a RAR, where the location includes a subframe and a frequency resource (interpreted as a first basic parameter set), where the subframe and the frequency resource correspond to at least one basic parameter set). 
…the first message is a random access response message (MSG2) (see at least paragraph [0110] and Fig. 5, RAR is a MSG2 (or first message).).  


However Chen disclose wherein the first basic parameter set comprises a subcarrier spacing (see at least paragraphs [0020], [0039], [0089] and [0099], transmission parameter includes an operating bandwidth and/or a numerology where numerology includes sub-carrier spacing.).

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement parameter to include subcarrier spacing, as taught by Chen, into the invention of Stern-Berkowitz in order to improve an access success ratio of random access procedure (see Chen, paragraphs [0065]).

As to claim 2: Stern-Berkowitz and Chen disclose the method according to claim 1. Stern-Berkowitz further discloses wherein the first message used for random access is a message transmitted during a 4-step random access procedure, or a message transmitted during a 2-step random access procedure (see Fig. 5).  

As to claim 3: Stern-Berkowitz and Chen disclose the method according to claim 1. Stern-Berkowitz further discloses wherein the first device is an access network device, and the second device is a terminal device (see Fig. 5, first device is eNB and second device is WTRU).  

As to claim 4: Stern-Berkowitz and Chen disclose the method according to claim 3. Stern-Berkowitz further discloses wherein the determining, by a first device, a first basic parameter set to be used by when transmitting a first message transmitted during a random access procedure further comprises: determining, by the first device, the first basic parameter set according to at least one of following information: a basic parameter set supported by the terminal device (see at least paragraph [0096], the location and/or transmission parameters of an RAR that may be intended for a WTRU interpreted as supported by the terminal device.). 

As to claim 5: Stern-Berkowitz and Chen disclose the method according to claim 4. Stern-Berkowitz further discloses wherein the determining, by the first device, the first basic parameter set comprises: selecting, by the first device, the first basic parameter set from the pre-configured multiple basic parameter sets (see at least paragraph [0039], the location is determined from the GPS chipset interpreted as pre-configured multiple basic parameter sets).  

As to claim 6: Stern-Berkowitz and Chen disclose the method according to claim 4. Stern-Berkowitz further discloses wherein the determining, by the first device, the first basic parameter set comprises: acquiring, by the first device, a first probability value based on the random function; and determining, by the first device, the first basic parameter set according to a first correspondence and the first probability value, wherein the first correspondence is used to indicate a correspondence between at least one probability range and at least one basic parameter set (see at least paragraphs [0096], [0110] and Fig. 5, the location (interpreted as a first basic parameter set) of the RAR comprises a time (e.g. subframe or subframe set) (or probability value) interpreted as location is determined according to time (e.g. subframe or subframe set) and corresponds with time (e.g. subframe or subframe set).).  

As to claim 7: Stern-Berkowitz and Chen disclose the method according to claim 4. Stern-Berkowitz further discloses wherein the determining, by the first device, the first basic parameter set comprises: acquiring, by the first device, a second probability value based on the random function; and   determining, by the first device, the first basic parameter set according to a second correspondence, the second probability value, and a rank indicated by the rank information of the terminal device, wherein the second correspondence is used to indicate a correspondence between at least one terminal device rank, at least one probability range, and at least one basic parameter set (see at least paragraphs [0096], [0110] and Fig. 5, the location (interpreted as a first basic parameter set) of the RAR comprises a time (e.g. subframe or subframe set) (or probability value) interpreted as location is determined according to time (e.g. subframe or subframe set) and corresponds with time (e.g. subframe or subframe set).).  
  
As to claim 53: Stern-Berkowitz discloses a device for random access, comprising a memory, a processor and a transceiver (see at least paragraph [0478] and Fig. 5, see eNB or base station includes a memory, a processor and a transceiver); the memory is configured to store a program code; the processor is configured to execute see at least paragraphs [0039], [0110] and Fig. 5, determining a location where location includes longitude and latitude (interpreted as a first basic parameter set) of the RAR (or first message) to transmitted during a random access procedure.); and control the transceiver to transmit, using the first basic parameter set, the first message to a second device (see at least paragraph [0110] and Fig. 5, the RAR (or first message) is transmitted at the determined location (or the first basic parameter set) of WTRU.), wherein the processor is further configured to: determine the first basic parameter set according to a frequency band of a frequency domain resource to be used when transmitting the first message and a correspondence between at least one frequency band and at least one basic parameter set (see at least paragraphs [0096],  [0110] and Fig. 5, determining a location of a RAR, where the location includes a subframe and a frequency resource (interpreted as a first basic parameter set), where the subframe and the frequency resource correspond to at least one basic parameter set); and 
…the first message is a random access response message (MSG2) (see at least paragraph [0110] and Fig. 5, RAR is a MSG2 (or first message).).  

Stern-Berkowitz does not explicitly disclose the first basic parameter set comprises a subcarrier spacing.
see at least paragraphs [0020], [0039], [0089] and [0099], transmission parameter includes an operating bandwidth and/or a numerology where numerology includes sub-carrier spacing.).

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement parameter to include subcarrier spacing, as taught by Chen, into the invention of Stern-Berkowitz in order to improve an access success ratio of random access procedure (see Chen, paragraphs [0065]).
  
As to claim 54: Stern-Berkowitz and Chen disclose the device according to claim 53. Stern-Berkowitz further discloses wherein the first message used for random access is a message transmitted during a 4-step random access procedure, or a message transmitted during a 2-step random access procedure (see Fig. 5).  
As to claim 55: Stern-Berkowitz and Chen disclose the device according to claim 53. Stern-Berkowitz further discloses wherein the device is an access network device, and the second device is a terminal device (see Fig. 5, first device is eNB and second device is WTRU).  
As to claim 56: Stern-Berkowitz and Chen disclose the device according to claim 55. Stern-Berkowitz further discloses wherein the processor configured to determine a first basic parameter set to be used when transmitting a first message during a random access procedure is configured to: determine the first basic parameter set according to at least one of following information: a basic parameter set supported by the terminal see at least paragraph [0096], the location and/or transmission parameters of an RAR that may be intended for a WTRU interpreted as supported by the terminal device.).
As to claim 57: Stern-Berkowitz and Chen disclose the device according to claim 56. Stern-Berkowitz further discloses wherein the processor configured to determine the first basic parameter set is configured to: select the first basic parameter set from the pre-configured multiple basic parameter sets (see at least paragraph [0039], the location is determined from the GPS chipset interpreted as pre-configured multiple basic parameter sets).  
As to claim 58: Stern-Berkowitz and Chen disclose the device according to claim 56. Stern-Berkowitz further discloses wherein the processor configured to determine the first basic parameter set is configured to: acquire a first probability value based on the random function; and determine the first basic parameter set according to a first correspondence and the first probability value, wherein the first correspondence is used to indicate a correspondence between at least one probability range and at least one basic parameter set (see at least paragraphs [0096], [0110] and Fig. 5, the location (interpreted as a first basic parameter set) of the RAR comprises a time (e.g. subframe or subframe set) (or probability value) interpreted as location is determined according to time (e.g. subframe or subframe set) and corresponds with time (e.g. subframe or subframe set).).  
As to claim 59: Stern-Berkowitz and Chen disclose the device according to claim 56. Stern-Berkowitz further discloses wherein the processor configured to determine the first basic parameter set is configured to: acquire a second probability value based on see at least paragraphs [0096], [0110] and Fig. 5, the location (interpreted as a first basic parameter set) of the RAR comprises a time (e.g. subframe or subframe set) (or probability value) interpreted as location is determined according to time (e.g. subframe or subframe set) and corresponds with time (e.g. subframe or subframe set).).  
As to claim 61: Stern-Berkowitz discloses a non-transitory computer readable medium, storing a program code for execution by a terminal device or an access network device, the program code comprising instructions for: determining, by a first device, a first basic parameter set to be used when transmitting a first message during a random access procedure (see at least paragraphs [0039], [0110] and Fig. 5, determining a location where location includes longitude and latitude (interpreted as a first basic parameter set) of the RAR (or first message) to transmitted during a random access procedure.); and transmitting, by the first device using the first basic parameter set, the first message to a second device (see at least paragraph [0110] and Fig. 5, the RAR (or first message) is transmitted at the determined location (or the first basic parameter set) of WTRU.), wherein the determining, by a first device, a first basic parameter set to be used when transmitting a first message during a random access procedure comprises: determining, by the first device, the first basic parameter set according to a frequency band of a frequency domain resource to be used when see at least paragraphs [0096],  [0110] and Fig. 5, determining a location of a RAR, where the location includes a subframe and a frequency resource (interpreted as a first basic parameter set), where the subframe and the frequency resource correspond to at least one basic parameter set); and 
…the first message is a random access response message (MSG2) (see at least paragraph [0110] and Fig. 5, RAR is a MSG2 (or first message).).  

Stern-Berkowitz does not explicitly disclose the first basic parameter set comprises a subcarrier spacing.
However Chen disclose wherein the first basic parameter set comprises a subcarrier spacing (see at least paragraphs [0020], [0039], [0089] and [0099], transmission parameter includes an operating bandwidth and/or a numerology where numerology includes sub-carrier spacing.).

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement parameter to include subcarrier spacing, as taught by Chen, into the invention of Stern-Berkowitz in order to improve an access success ratio of random access procedure (see Chen, paragraphs [0065]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
YOSHIMURA et al. (US 20190356449) discloses Terminal Apparatus, Base Station Apparatus, and Communication Method.
ZENG et al. (US 20190044782) discloses Uplink Subcarrier Spacing Indication Method, Base Station, and Terminal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR U JAHANGIR whose telephone number is (571)272-0796.  The examiner can normally be reached on Mon-Fri 10am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        
/K. J./
Examiner, Art Unit 2464